Hinman, Acting P. J. (dissenting).
T think the order of. the Public Service Commission should be affirmed. It was clearly within the power of the Commission to make the-.order. The *613Grade Crossing Elimination Act leaves the determination of the “ manner in which such elimination shall be made, including a determination as to * * * the method of crossing,” to the Commission. (Laws of 1926, chap. 233, § 2, as amd. by Laws of 1927, chap. 445; Laws of 1928, chap. 678, § 2, subd. 5.) We may not substitute our judgment for that of the Commission. We may annul the determination if there has been some mistake of law or lack of evidence, or if the conduct of the proceeding or the determination is so unreasonable as to be capricious or arbitrary and amount to an abuse of the authority reposed in the Commission. (Matter of Grade Crossing Elimination, 226 App. Div. 447; Matter of Railroad Crossings, Id. 255; Missouri Pacific Railway v. Omaha, 235 U. S. 121.) In this case all parties in interest have had a full opportunity to be heard. There have been many hearings spread over a period of two years. All facts necessary to the making of the determination have been proven. In these respects the case differs from Matter of Railroad Crossings (supra). The curves and grades adopted conform to the best and most modern practices. The overhead type of crossing is in general use all over the State and we cannot reverse just because we think it more reasonable to have an underpass in compliance with the contentions of the Department of Public Works, the county and the town of Canton. The Commission has been furnished with a staff of experienced engineers who have been provided by law to assist the Commission in determining just such questions as this, relating to the manner of elimination, the methods of crossing and the relative merits and safety of each, as applied to the facts of each case. If preference should be given to the underpass wherever possible because safer than the overhead crossing that is a subject to be dealt with by the Legislature. The statute now leaves it to the Commission. It is not a judicial question. And as a policy to be applied generally or to the facts of this case, the contrary is well supported by the report of the chief engineer of the Commission. Moreover, the question of expense is- of'some importance. The underpass is a much more expensive scheme in the case of this elimination. Can the statewide plans be completed within the funds available? Shall some parts of the State be wholly neglected in order that this and some other localities may be satisfied as to costly refinements not reasonably necessary in the judgment of the Commission?
The record in the case fails to reveal any abuse of the authority reposed in the Commission. We are simply asked to reverse the determination of the Commission as to which method of crossing is more reasonable. If we can reverse on such ground, not amount*614ing to an abuse of discretion, the whole process of grade crossing elimination will be slowed down tremendously by numerous appeals to the courts not reasonably contemplated by the Legislature. I vote to affirm.
Order reversed on the law and matter remitted to the Public Service Commission for further hearing and determination.